Notice of Allowability
This action is responsive to Applicant’s Request for Continued Examination filed February 21, 2022.  
After a thorough search and examination of the present application, and in light the amendments submitted February 21, 2022, claims 1-20 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Based on the Applicant’s Amendments, filed February 21, 2022, that further narrowed and clarified the subject matter in each of the independent claims.  
-A through search for the prior arts on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the following newly amended claimed subject matter:

	in response to operations targeting a first consistency group being fenced,
creating a snapshot of a second consistency group having a replication relationship with
the first consistency group;
	unfencing the operations and utilizing a dirty region log to track dirty data
resulting from the operations being implemented;
	utilizing storage item move functionality to move the first consistency group as a moved first consistency group;
	utilizing a second dirty region log to track dirty data resulting from client access to the moved first consistency group; and
	utilizing the dirty region log, the second dirty region log, the snapshot, a sync
cache describing how endpoints are synchronously replicated, and an inflight tracker
used to capture inflight operations targeting the first consistency group to resynchronize
the moved first consistency group and the second consistency group, wherein the dirty
region log and the second dirty region log are compared to identify data differences to
reconcile during the resynchronization, and wherein the sync cache and inflight tracker
are used to identify unsynchronized operations not synchronized to the endpoints
identified by the sync cache


Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166